 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.UAW, AFL-CIO and its Local 622 are labor organizations within the meaningof the Act.2.By discriminating in regard to the hire and tenure of employment of the em-ployees named above in the section entitled"The Remedy,"thereby discouragingmembership in the Union,the Respondent has engaged in unfair labor practiceswithin themeaning of Section 8(a) (3) and(1) of the Act.3.By refusing to bargain collectively with the Union as the exclusive representa-tive of its employees in the appropriate unit set forth in section B,beginning May 2,1960,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.TheRespondent did not engage in interrogation as alleged in the complaint.[Recommendations omitted from publication.]The Crestline CompanyandMidwestern Millmen District Coun-cil,affiliated Local Union 1594.Case No. 18-CA-1153.Sep-tember 21, 1961DECISION AND ORDEROn October 18, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as noted hereafter.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (5) by unilaterally terminating its share of the employeegroup insurance program and by the unilateral withholding of holi-day pay for May 30 and July 4.The parties began negotiations for a new agreement in March 1960to replace an agreement due to expire on April 30,1960. The expiringcontract provided for certain paid holidays, including Memorial Dayand July 4, and also required the employer to pay 60 percent of thecost of the employees' group insurance.The parties met and ne-gotiated both before and after the expiration of the old agreementand, despite some areas of disagreement, the union negotiators agreedto submit the Employer's proposals to the employees at a meeting133 NLRB No. 30. THE CRESTLINE COMPANY257scheduled for May 14. In their negotiations, the Union had urgedthat the Employer provide two additional paid holidays and liberal-ize the insurance provisions.The Employer took the position thatthe holiday and insurance clauses of the old contract should be incor-porated into the new agreement, and its proposal, on which the em-ployees were to vote, made such provision.The day before theemployees were to vote on the Employer's proposal, the Companydistributed a notice to all employees that it was discontinuing thepayment of its portion of the insurance premium because operationswithout a bargaining (agreement had increased its costs and it wasnecessary to effect some compensating savings.At the scheduledmeeting the next day, the employees rejected the Company's proposalsfor a new agreement.The parties met thereafter and negotiated but could reach no agree-ment.The company unilaterally refused to make the holiday pay-ment for May 30, neither notifying nor consulting with the Union inadvance of its action.'At another meeting between the parties onJune 21, an official of the Employer remarked that it did not intend topay for July 4, and a union representative replied that the action wasexpected, an apparent reference to the Company's unilateral with-holding of the May 30 holiday pay.It is clear that the Employer's precipitous announcement of thetermination of payment of its share of the insurance premiums theday before the employees were to vote on the Employer's contract pro-posals disparaged the Union's position as bargaining representativeof the employees, and was, therefore, a violation of Section 8(a) (5).The Employer's subsequent conduct in failing to notify or consultwith the Union about holiday pay for Memorial Day, and its failureto pay for that holiday and for July 4, manifested the Employer'sintention to subvert the authority and representative status of theUnion. It was the Employer's position that it need not pay for the two'holidays because its contractual commitment to do so had expired.However, the obligation imposed on an employer by the Act to con-sult with its employees' representative is unaffected by the expirationof a prior agreement, and an employer who unilaterally changes pre-vailing wages, hours, or working conditions while purporting tobargain, reveals thereby its unwillingness to meet that obligation.We find no merit in the Employer's contention that its unilateralactions are not a violation of its obligation to bargain in good faith,because they were taken to put the Union under some economic'Although the Company contends that it notified the union negotiators of its proposedaction at a meeting on May 26, the Trial Examiner credited two union representativeswho denied that such a proposal had been made. In any event, it is clear,from theCompany's argument that its refusal to pay for the holidays was to exert pressure inbargaining,that it did not seriously intend its proposed action to be open for discussionor negotiation.624067-62-vol.133-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressure in order to obtain more favorable terms for itself in a newagreement.The Employer relies on the recent Supreme Court de-cision,N.L.R.B. v. Insurance Agents' International Union, etc. (Pru-dential Insurance Company),361 U.S. 477, reversing 119 NLRB 768.The Board had held there that a union refused to bargain in good faithby engaging in certain harassing tactics during negotiations for a newagreement.The Supreme Court held, on the contrary, that the use ofeconomic pressure is part and parcel of the collective-bargainingprocess and is not in itself inconsistent with the duty to bargain ingood faith.The Court pointed out that the Board is not authorized toregulate the choice of economic weapons which parties may utilize,or to brand certain tactics as imcompatible with good-faith bargain-ing.The Court concluded that Section 8 (b) (3) (!and, inferentially,Section 8(a) (5)) does not confer on the Board the power to presumethe absence of good faith by a party exerting economic pressure, if atthe same time it is engaging in good-faith negotiations for anagreement.We note, however, that the Court perceived no lack of harmonybetween the principles enunciated in theInsurance Agentscase andthose underlying its decision inN.L.R.B. v. Crompton-Highland Mills,Inc.,337 U.S. 217.2 In the latter decision the Court had held thatthe Board could reasonably infer that a unilateral change in wagesgranted by an employer during negotiations signified its rejection ofthe statutory requirement that bargaining on such matters must bewithout derogation of the right of a bargaining representative to beconsulted.We think it clear, in this proceeding, that the Respond-ent'smanipulation of the existing terms and conditions of employ-ment, without affording the Union an opportunity to be consulted,was also a deliberate rejection of its obligation to discuss these matterswith the representative of its employees, and that it necessarily hadthe effect of impeding the progress of further negotiations.That theRespondent may also have intended, through these unilateral changes,to impose economic pressure on the Union in order to force conces-sions, does not excuse its failure to accord the Union an opportunityto consider and to bargain with respect thereto.We do not read theSupreme Court'sPrudentialdecision as sanctioning the commissionof unfair labor practices by either an employer or a union as a meansof extracting contract concessions during bargaining negotiations.Under these circumstances, we conclude that Respondent violatedSection 8(a) (5) and that a proper remedy must include reimburse-ment to the employees for the holiday pay they lost, as well as anaffirmative order to bargain with the Union on all matters affectingthe legitimate interests of the employees.However, no affirmative2Both the majority and the concurring opinions of the Court refer favorably to theCrompton-Highlandsopinion,with no indication that its scope was adversely affected bytheInsurance Agentsdecision. THE CRESTLINECOMPANY259order is necessary with respect to reinstituting the insurance programas Respondent had done so voluntarily before the hearing in thiscase.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that The Crestline Company, Wausau,Wisconsin, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain with Midwestern Millmen District Coun-cil, affiliated Local Union 1594, as the representative of all productionand maintenance employees at its Wausau, Wisconsin, plant, by ef-fectuating unilateral changes in wages and other terms and conditionsof employment.(b) In any like or related manner interfering with, restraining, orcoercing employees in their exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except to theextent that such right maybe affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of its production andmaintenance employees with respect to wages, hours, and other condi-tions of employment.(b)Make whole the employees in the appropriate unit for their lossof holiday pay on May 30 and July 4,1960.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, timecards,social security payment records, personnel records and reports, andall other records necessary to determine the amount of backpay dueemployees under this Order.(d)Post at its Wausau, Wisconsin, plant, copies of the notice at-tached to the Intermediate Report marked "Appendix." 3 Copies ofsaid notice, to be furnished by the Regional Director for the8 This notice shall be amended by substituting the words"Pursuant to a Decision andOrder"for the words"Pursuant to the Recommendations of a Trial Examiner " In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDEighteenth Region, shall, after being duly signed by a representativeof the Respondent, be posted by it immediately upon receipt thereof,and be maintained by it for at least 60 consecutive days thereafter, inconspicuous' places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Eighteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.DiEazsER RoDxEnstook no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and duly served,a complaint,amended complaint, andnotice of hearing thereon having been issued andserved bythe General Counsel ofthe National Labor Relations Board,and answers having beenfiled by the above-named Respondent,a hearing involving allegations of unfair labor practices in viola-tion of Section 8(a)(1) and(5) of the National Labor Relations Act, as amended,was held in Wausau,Wisconsin,on September 12, 1960,beforethe dulydesignatedTrial Examiner.At thehearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues,to argue orally, and to file briefs.Argumentwas waived.Briefs have been received from General Counsel and the Respondent.Upon therecord thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Crestline Company is a Wisconsin corporation with its principal place ofbusiness inWausau,Wisconsin,where it is engaged in the manufacture,sale, anddistribution of millwork, particularly wood window units and related products.During the year preceding issuance of the complaint the Respondent shipped suchproducts valued at more than$4,000,000 from its Wausau plant to States of theUnited States other than the State of Wisconsin.The Respondent is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDMidwesternMilimen District Council,affiliatedLocal Union 1594,isa labororganization admitting to membership employees of the Respondent.M. THE UNFAIR LABOR PRACTICESA. Setting and issuesConduct of the Respondent claimed by General Counsel to have constituted bad-faith bargaining occurred during the course of contract negotiations which began inMarch 1960,and were still being held in mid-September at the time of the hearing.The two specific acts cited by General Counsel are: (1)Notifying all employees inMay that the employer was ceasing and in fact temporarily ceasing to contribute toinsurance costs as had been its practice,without consulting with the Union; and (2)refusing to pay employees accustomed holiday pay for May 30 and July 4, 1960,without consulting with the Union.General Counsel contends that both acts were performed unilaterally,withoutnotice during bargaining negotiations,and effectively altered existing wage rates ata time when such rates were under discussion.B. Relevant factsIn the first place, no issue'is involved here concerning the Respondent's obligationunder the law to recognize and deal with the Union as the exclusive bargaining agent THE CRESTLINE COMPANY261of employees in an appropriate unit.These essential points are conceded by theRespondent in its answer.Current negotiations followed appropriate notification by the parties that each de-sired to make various changes in a contract due to expire April 30, 1960, which withamendlments had been inexistence since 1958.Insurance plan issue:Four negotiating meetings were held before May 13, thedate when the Respondent notified all employees by means of a letter accompanyingeach paycheck that it was "discontinuing" its "policy of paying the Company's por-tion of the insurance premiums."Because General Counsel makes no claim theRespondent declined to confer when requested or to negotiate when conferring itseems needless to review in detail all subjects discussed or to note all points of agree-ment or disagreement at each these four meetings.Relevant to the Respondent's action of May 13, however, are the followingfactors:(1) Thecontract expiring on April 30 contained the following provision inarticle IV:The Company shall continue to pay sixty (60) percent of the premiums of thegroup insurance plan consisting of lost time off the job, hospital and surgicalinsurance.(2) In its letter to the Union of February 29, requesting that certain provisions ofthe then existing agreement be "revised, deleted or clarified," the Respondent citedspecific articles and sections it desired to change, butwith no reference to article IV.(3)On April 21 the Respondent submitted to the Union a proposednewcontract.Its article IV contains precisely the same language as quoted above.(4)On May 10 the Respondent sent to the Union a document which on its face"proposes the following changes to the 1958-1960" agreement.It contains no refer-ence to article IV,or to the insurance plan in any other fashion.(5)At no negotiating meeting before May 13 did any representative of the Re-spondent consult with the union bargaining committee concerning the substance ofthe letter given to employees that day, nor did the Respondent in any other mannernotify the Union of its intent or reason foranactiondirectly contrary to its own con-tinuing proposalof May 10, 3 days earlier.(6) In its letter of May 13, addressed to employees andnotthe Union, the Re-spondent stated, in part:The operation of our Company without a contract has had an adverse effecton our order intake and has also made it impossible for us to bring in rawmaterials with the assurance that they could be unloaded upon arrival.These factors are greatly increasing our costs and as a result of this, it isnecessary for us to affect some compensating cost savings.We are discontinu-ing our policy of paying the Company's portion of the insurance premiums.(7)At anegotiating meeting on May 18,after employees had received their pay-checks and the letter, the Union vigorously protested the Respondent's unilateralaction, and threatened the filing of unfair labor practice charges.(8)Despite the Union's protest of May 18, on May 20-2 days later-the Re-spondent notified all employees by a letter again accompanying each paycheck thatthe insurance plan was being cancelled so far as the employees in the bargainingunit were concerned.The lettersaid, in part:1.We are advising Blue Cross to change the contract to show that onlysalaried employees are eligible, effective June 1st.2.We are advising Hardware Mutual to terminate our accident and sicknessplan with them as of June 1st.(9)On May 31 the Union filed its original charge against the Respondent.(10)On June 24 the Respondent informed the employees by letter that it wasreinstating both insurance plans-Blue Cross and Hardware Mutual.The letterstated, in part:It has come to our attention that some of you have interpreted this action (ofdiscontinuing the insurance plan) on our part as an attempt to coerce yourUnion into signing a new contract with the Company.We had no such intentand took this action only in an attempt to effect some compensating cost sav-ingsfor theincreased operating expenses we were incurringbecauseof existingconditions.Your Unionhas accused us of failing to bargain in good faith.In an effortto demonstrate the fact that this is not so and in deference to our employeeswhom we do not want to deprive of the benefits of insurance,we are goingto reinstate both plans. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoliday pay issue:The following factors bear upon this question:(1) Since 1958 and in accordance with contract provisions the employees hadreceived "a full day's holiday pay" for certain holidays, including Memorial Dayand July Fourth.(2) In their first proposals after negotiations began in 1960 neither party sug-gested or sought the eliminations of either of these 2 days as paid holidays.(3) In its later proposal of May 10 the Respondent made no suggestion thateither of the 2 days be eliminated.(4)At no negotiating meeting before Memorial Day, May 30, did any manage-ment official either propose or inform the union bargaining committee of its intentto abandon its practice of paying for that day.'(5) Each employee's paycheck following Memorial Day bore the followingnotation: "This check would have been approximately $more if our lastproposal to the bargaining committee had been accepted."The amounts insertedvaried.(6)On June 30, at a meeting of union and company officials in the Respondent'soffice, and in the presence of a Board agent, Reardon informed the union officialsthat "the Company did not propose to pay holiday pay for July 4.1 12(7) This advance announcement wasnotmade at a negotiating meeting.(8)The Respondent carried out its threat, and did not pay holiday pay for July 4.C. ConclusionsThe Respondent apparently does not seriously contest the fact, here found, thatboth by withholding its contribution to the insurance plan and by not paying holidaypay it effectively altered the existing wages received by employees.The essence of the Respondent's contention, urged in its brief, appears to be thatbecause the "company bargained in good faith at the bargaining table," its actionsin issue cannot be found to be bargaining in bad faith-"per se."Competent evi-dence fails to support the premise, and it is unnecessary here to reach the "per se"issue.As noted in the section above, the employer not only failed either to propose orannounce its action in both issues to the bargaining committee, thus permittingpossible counterproposals and negotiation, but it also took action which waspre-cisely oppositeto that which the Respondent itself had proposed and urged up tothe moment of acting. It requires blind reasoning, indeed, to reach the conclusionthat this type of somersault bargaining is in "good faith."And the Trial Examinerdeclines here to undertake this exercise, as he did "mental pole-vaulting"-withfull approval of the Supreme Court-inN.L.R.B. v. Insurance Agents' InternationalUnion, etc.,361 U.S. 477, a case which the Respondent cites on its own behalf.Andin any event, the Trial Examiner believes thatCascade Employers Association, Inc.,126 NLRB 1014, is governing in the determination of the issues here presented.Furthermore, inCrompton-Highland Mills, Inc.,337 U.S. 217, the Supreme Courtconcluded that a unilateral change contrary to an employer's bargaining positionundermines the collective-bargaining relationship.In summary, and in conformity with the above-cited authorities, the Trial Ex-aminer concludes and finds that the Respondent's unilateral action in withdrawingits insurance contributions and in depriving the employees of their holiday pay onMay 30 and July 4, both actions being unilateral and affecting the wages of em-ployees, and under the circumstances herein described, constituted bad-faith bar-gaining, tended to undermine the collective-bargaining relationship, and in effect wasrefusing to bargain in good faith as required by the Act.3'As the one witness for the Respondent, Production Manager Gallagher said that "ator near" the end of the May 26 meeting President Reardon "told the Union committeewe would not pay for Memorial Day holiday pay," and that Union Representative Zimick"stated they expected that"The Trial Examiner cannot accept Gallagher's unsupportedtestimony on this point.There is no showing in the record as to why Reardon himselfwas not called.Zimick, on the other hand, flatly denied Gallagher's claim, and hisdenial is supported by the testimony of Elsmore Wilde, head of the District CouncilFurthermore, the circumstances set out in (5), above, militate against belief thatReardon made any announcementon May 26.OThe quotations are from a stipulation entered into at the hearings The Trial Examiner notes that Respondent's arguments in his brief come from oppo-site ends of the avenueHe states that theInsurance Agentscase permits such "harass-ing tactics" as "economic sanctions "The facts in that case do not in any way coincidewith the facts here.There the union's action in withholding work was announced in THE CRESTLINE COMPANY263It is further concluded and found, as the answer admits, that the Charging Unionat all material times has been and is the exclusive collective-bargaining representativeof all the Respondent's employees in the following appropriate unit:All production and maintenance employees at its Wausau, Wisconsin, plantexclusive of office clerical employees, watchmen, watchmen-firemen, engineeringpersonnel, professional employees, and all supervisors as defined in the Act.Finally, it is concluded and found that by thus refusing to bargain in good faiththe Respondent has interfered with, restrained, and coerced employees in the exerciseof rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.In accordance with Board policy set out inCascade Employers Association, Inc.,above cited, the Trial Examiner will not only recommend that the Respondent ceaseand desist from refusing to bargain by making unilateral changes in the wage struc-ture, but also that it make all employees affected whole for loss of their holiday payfor May 30 and July 4, 1960.Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Midwestern Millmen District Council, affiliated Local Union 1594, is a labororganization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent at its Wausau,Wisconsin, plant, exclusive of office clerical employees, watchmen, watchmen-firemen, engineering personnel, professional employees, and all supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.3.At all times since March 1, 1960, the above-named labor organization hasbeen and now is the exclusive representative of all employees in the above-describedappropriate unit for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.4.By the conduct described herein, effectively altering the wage structure, theRespondent has refused and is refusing to bargain within the meaning of Section8(a)(5) of the Act, and has interfered with, restrained, and coerced employees inthe exercise of their lawful rights within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]advance, the employer was informed as to what the proposed action was designed to gain,and In no way violated its own consistent, demands and proposals.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL bargain collectively, upon request, with Midwestern Millmen DistrictCouncil,Affiliated Local Union 1594, as the exclusive representative of allemployees in the appropriate bargaining unit described below, with respect tolabor disputes, grievances, rates of pay, hours of employment, and if any 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstanding is reached, embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees exclusive of office clericalemployees,watchmen,watchmen-firemen, engineering personnel, pro-fessional employees, and all supervisors as defined by the Act.WE WILL NOT effectuate unilateral changes in working conditions or in anyothermanner refuse to bargain collectively with the above-named labororganization.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassist any labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.WE WILL make whole all employees in the appropriate unit for any loss ofpay they may have suffered by reason of our withholding their holiday pay forMay 30 and July 4, 1960.THE CRESTLINE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Daniel Construction Company, Inc.andUnited Association ofJourneymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO, Peti-tioner.Case No. 11-RC-1453.September 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerry B. Stone, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer I is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer contends that no election should be held because :(1) its employees are scattered throughout the entire southeasternUnited States, their work is highly seasonal in nature, and they arehired on a temporary basis at the jobsite; and (2) the unit sought bythe Petitioner is inappropriate.Daniel Construction Company, Inc., is engaged in the constructionof industrial and commercial plants in the southeastern United States.iReference to "Employer"means the Greenville division of Daniel Construction Company.133 NLRB No. 46.